                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

REGAN SMITH, individually and on behalf
of all others similarly situated;
                                                                      8:19CV178
                       Plaintiff,

        vs.                                                            ORDER
AGENTRA, LLC, a Texas limited liability
company; and JOHN DOES 1 - 2, unknown
business entities;

                       Defendants.


        Upon notice of settlement given to the undersigned magistrate judge by counsel for
plaintiff,


        IT IS ORDERED:
        1.    On or before November 25, 2019, the parties shall electronically file a joint
stipulation for dismissal (or other dispositive stipulation) and shall submit to the trial judge a
draft order which will fully dispose of the case;
        2. Absent compliance with this order, this case (including all counterclaims and the like)
may be dismissed without further notice; and
        3. The Clerk of Court shall terminate the pretrial and trial settings, and any hearings set
for this case.


        Dated this 25th day of October, 2019.

                                                     BY THE COURT:


                                                     s/ Michael D. Nelson
                                                     United States Magistrate Judge
